Citation Nr: 0736284	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO).  This case was remanded by the 
Board in August 2006 for additional development. 


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) has 
manifested by constricted or flat affect, depressed mood, 
limited insight, flashbacks, nightmares, slow speech, 
problems with concentration and memory, sleep disturbance, 
exaggerated startle response, suicidal thoughts, anxiety, 
rare auditory hallucinations, and hypervigilance.  The 
evidence also showed that the veteran was fully oriented, 
with a goal-directed thought process, intact abstracting 
ability, no evidence of delusions, and no gross cognitive 
impairments.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, 
for the veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in February 2002 advised the veteran of the 
foregoing elements of the notice requirement.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his identified private treatment records, and his VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  In October 2007, the veteran submitted additional 
medical evidence with a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2007).  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini, 18 Vet. App. at 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v.  
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  
A 50 percent  rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 61-70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV at 46-47.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In March 2002, a VA PTSD examination was conducted.  The 
report noted the veteran's complaints of short temper, anger, 
exaggerated startle response, sleep disturbance, anxiety, 
hypervigilance, depression, and suicidal thoughts.  The 
veteran also stated that he avoids crowded places and social 
situations.  The veteran reported that he had recently 
retired from his job as a truck driver of 32 years.  He noted 
that while he was working he experienced conflicts with co-
workers and received reprimands for his behavior.  The 
veteran was diagnosed with PTSD, and a GAF score of 45 was 
assigned.  The VA examiner noted that the veteran's GAF score 
of 45 indicates the seriousness of the veteran's impairment 
of occupational functioning and marital discord with his 
second wife.

In support of his claim, the veteran submitted private 
treatment records from April 2004 through July 2007.  The 
records note the veteran's complaints of sleep disturbance, 
daily flashbacks, hypervigilance, exaggerated startle 
response, nightmares, anxiety, depression, night sweats, and 
relationship difficulty.  Mental status examinations for that 
time period revealed the veteran to have a good, stressed, 
anxious, or depressed mood, and a logical thought process.  
The veteran's affect was appropriate, flat, or constricted, 
and his speech was normal or slow.  He was cooperative, but 
had an impaired short-term memory and concentration 
difficulty.  His abstraction was normal, his judgment was 
within normal limits, but his insight was limited.  The 
veteran reported rare auditory hallucinations and thoughts of 
suicide, but no homicidal intent.  GAF scores for that time 
period were 50, 52, 55, 58, 60, and 65.

In a January 2007 mental health history questionnaire, the 
veteran reported that he was experiencing flashbacks, memory 
problems, nightmares, obsessional and repetitive behaviors, 
self-injury, concentration difficulties, sleep difficulties, 
and worry.

In February 2007, a VA PTSD examination was conducted.  The 
veteran complained of anxiety, exaggerated startle response, 
a history of violence, sleep disturbance, nightmares, numbing 
of emotions, flashbacks, short-term memory difficulties, and 
depression.  The veteran noted that he has been married for 8 
years, and has 3 children.  He reported that he works part-
time, and enjoys spending time with a few friends.  He is a 
member of, and somewhat active in, the American Legion and 
VFW organizations.  Upon mental status examination, the 
veteran was alert and fully oriented with good eye contact.  
He was casually dressed, and his mood was good.  His 
concentration was good, but his short-term memory was 
impaired.  His thoughts were clear and rational, and his 
insight and judgment were adequate.  There was no evidence of 
a thought disorder.  The report concluded with a diagnosis of 
PTSD, and a GAF score of 55 was assigned.  The VA examiner 
noted that the veteran has difficulty getting along with co-
workers and supervisors, but that he is only mildly to 
moderately impaired socially and industrially.

In support of his claim the veteran submitted a private 
treatment letter, dated in March 2007.  The letter noted 
that, despite medication for PTSD, the veteran has 
flashbacks, severe sleep disturbance, nightmares, 
concentration difficulty, memory difficulty, and problems 
following complex orders.  The veteran has frequent and at 
times severe arguments at work, has very few friends, and 
does not do well in public.

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports an increased 
disability rating of 50 percent, and no more, for the 
veteran's service-connected PTSD. 

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The veteran's GAF scores of 45 and 50 reflect some 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The veteran's GAF 
scores of 52, 55, 58, and 60 reflect some moderate symptoms 
or some moderate difficulty in social, occupational, or 
school functioning.  The veteran's GAF score of 65 reflects 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.  

The Board finds that the criteria for an evaluation in excess 
of 30 percent for PTSD have been met.  The veteran reported 
flashbacks, anxiety, sleep disturbance, nightmares, 
depression, anger, suicidal ideation, and avoidance behavior.  
The veteran also reported poor concentration and memory, 
relationship problems, exaggerated startle response, 
hypervigilance and obsessional and repetitive behavior.  The 
medical evidence showed that the veteran was alert and fully 
oriented, had good eye contact, had good hygiene, a logical 
thought process, and was cooperative.  The medical evidence 
further showed that the veteran had a constricted or flat 
affect, slow speech, rare auditory hallucinations, suicidal 
thoughts, impaired short-term memory, concentration 
difficulty, was depressed, and had fair to limited insight.  
The veteran reported that he had conflicts at work with co-
workers and supervisors.  In addition, the veteran had few 
friends.  A 50 percent evaluation is for assignment in this 
case.  Although the evidence showed that the veteran had fair 
judgment and the evidence did not demonstrate impairment of 
thinking or panic attacks, the resulting manifestations of 
the veteran's PTSD were constricted or flat affect, 
difficulty understanding complex commands, slow speech, 
short-term memory impairment, disturbances of motivation and 
mood, and difficulty maintaining effective relationships, 
both social and occupational.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Accordingly, an evaluation of 50 
percent for PTSD is warranted.

However, an evaluation in excess of 50 percent is not 
warranted.  Although the veteran has reported some suicidal 
thoughts, he has consistently denied homicidal ideations; 
obsessional rituals which interfere with routine activities 
have not been shown; the veteran's speech has not been shown 
to be intermittently illogical, obscure, or irrelevant; and 
he does not have near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  Impaired impulse control has 
not been shown.  Moreover, evidence of spatial disorientation 
and neglect of personal appearance and hygiene is not of 
record.  Finally, although the veteran has difficulty in 
establishing and maintaining relationships, the inability to 
do so has not been shown.  Id.  In the February 2007 VA PTSD 
examination, the veteran reported that he enjoys spending 
time with friends and is somewhat active in two service 
organizations.

Accordingly, the preponderance of the evidence supports an 
evaluation for PTSD of 50 percent, but no more.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An evaluation of 50 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


